            Case 6:15-cr-00266-MC       Document 70       Filed 03/29/21      Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA

                Plaintiff,                                            Case No. 6:15-cr-00266-MC

       v.
                                                                      OPINION AND ORDER
MITCHELL WINSTANLEY,

            Defendant.
_____________________________

MCSHANE, Judge:

        Defendant Mitchell Winstanley moves to reduce his sentence under 18 U.S.C. §

3582(c)(1)(A). ECF No. 60. Because the Defendant does not demonstrate extraordinary and

compelling reasons justifying compassionate release, the Court DENIES the motion to reduce his

sentence.

                                      LEGAL STANDARD

       Congress, through the First Step Act, amended 18 U.S.C. § 3582(c)(1)(A) to allow a

defendant to file a motion directly with the district court for compassionate relief after exhausting

all administrative remedies. The Court may reduce a defendant’s sentence if:

       (i) extraordinary and compelling reasons warrant such a reduction; or

       (ii) the defendant is at least 70 years of age, has served 30 years in prison, pursuant
       to a sentence imposed under section 3559(c), for the offense or offenses for which
       the defendant is currently imprisoned, and a determination has been made by the
       Director of the BOP that the defendant is not a danger to the safety of any other
       person or the community, as provided under section 3142(g);

       (iii) and that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission.



1 – OPINION AND ORDER
         Case 6:15-cr-00266-MC          Document 70       Filed 03/29/21     Page 2 of 3




18 U.S.C. § 3582(c)(1)(A).

       The pertinent policy statement for sentence reductions related to medical ailments is found

at U.S.S.G. § 1B1.13. “Circumstances that may present extraordinary and compelling reasons to

reduce a defendant’s sentence include a ‘terminal illness (i.e., a serious and advanced illness with

an end-of-life trajectory)’ or ‘a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a correctional

facility and from which he . . . is not expected to recover.’” United States v. Bunnell, No.

CR1400119001PHXDGC, 2019 WL 6114599, at *1 (D. Ariz. Nov. 18, 2019) (quoting U.S.S.G.

§ 1B1.13, Application Note 1). The Court must also consider whether the defendant is still a danger

to the community by consulting the factors listed at 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

                                          ARGUMENT

       Defendant argues the increased risk of serious illness or death from COVID-19 resulting

from his chronic asthma, along with his significant mental health issues, present extraordinary and

compelling reasons justifying compassionate release. Suppl. Def.'s Mot. 10, ECF No. 69. The

Court disagrees.

       Defendant is 34 years old and serving a 66-month sentence of which 34 months remain.

Gov.'s Resp. to Def.'s Mot. 1-2, ECF No. 66. Defendant is incarcerated at SeaTac, a facility

where, as of March 9, 2021, there was only one active inmate with a positive COVID-19 test.

See generally COVID-19 Coronavirus, FEDERAL BUREAU OF PRISONS,

https://www.bop.gov/coronavirus/. In a similar case, the Court held a defendant with asthma,

serving time in a facility with little to no COVID-19 cases, and 30 months left on his sentence

did not qualify for compassionate release. United States v. Haft, No. 3:12-CR-42-SI, 2020 WL

3412195, at *4 (D. Or. June 22, 2020). While Defendant does have underlying health conditions,




2 – OPINION AND ORDER
         Case 6:15-cr-00266-MC         Document 70       Filed 03/29/21     Page 3 of 3




the low number of positive COVID-19 cases at his facility, coupled with active vaccination

distribution within the BOP, reduces the risk of serious illness or death from COVID-19. Id. The

Court also agrees with the Government’s concerns that Defendant still has over half of his

sentence remaining, a sentence that was above the mandatory minimum because he did not take

responsibility for his actions in the face of overwhelming evidence and due to his criminal

history, which includes burglary and harassment. Gov.'s Resp. to Def.'s Mot. 4.

       As Defendant does not demonstrate extraordinary and compelling reasons justifying

compassionate release, the Court does not determine whether Defendant poses a danger to the

community.

                                        CONCLUSION

       Defendant’s Motion to Reduce Sentence, ECF No. 60, is DENIED.

IT IS SO ORDERED.
       DATED this 29th day of March, 2021.

                                             _/s Michael McShane__
                                             Michael J. McShane
                                             United States District Judge




3 – OPINION AND ORDER
